OPINION — AG — (1) WITH THE EXCEPTION OF THE REQUIREMENT THAT A PERSON VOTING IN A SCHOOL ELECTION MUST BE REGISTERED IN THE SAME MANNER AS A PERSON VOTING IN ANY OTHER ELECTION, THE GENERAL ELECTION LAWS HAVE NO APPLICATION TO THE CONDUCT OF SCHOOL DISTRICT ELECTIONS. SAID ELECTIONS ARE GOVERNED BY THE PROVISIONS OF TITLE 70 OF THE OKLAHOMA STATUTES. (2) THE BOARD OF EDUCATION OF A SCHOOL DISTRICT SHOULD NOTIFY THE COUNTY ELECTION BOARD OF THE DATE OF AN ELECTION TO BE HELD IN SAID SCHOOL DISTRICT IN ORDER THAT REGISTRATION MAY BE CLOSED BEFORE AND AFTER THE ELECTION AS PROVIDED IN 26 O.S. 1961 93.3 [26-93.3]  (3) THE COUNTY ELECTION BOARD IS UNDER NO DUTY AND HAS NO AUTHORITY TO FURNISH REGISTRATION BOOKS TO THE BOARD OF EDUCATION OF A SCHOOL DISTRICT FOR THE PURPOSE OF CHECKING VOTERS' SIGNATURES AND REGISTRATIONS. (4) SCHOOL DISTRICT ELECTION OFFICIALS HAVE NO DUTY TO CHECK VOTERS' REGISTRATION AND SIGNATURES AGAINST THE REGISTRATION RECORDS OF THE COUNTY ELECTION BOARD BEFORE ALLOWING VOTERS TO CAST THEIR VOTES IN SCHOOL ELECTIONS. (5) THE PROVISIONS OF THE GENERAL ELECTION LAWS DO NOT GOVERN THE OPENING AND CLOSING OF VOTING PLACES IN SCHOOL ELECTIONS. (6) SCHOOL ELECTIONS BALLOTS NEED NOT BE MARKED BY MEANS OF INK AND STENCIL AS PROVIDED IN THE GENERAL ELECTION LAWS.  CITE: 26 O.S. 1961 93.1 [26-93.1], 70 O.S. 1961 1-15 [70-1-15], 26 O.S. 1961 93.3 [26-93.3] (JAMES FUSON)